      Case 1:19-cr-00125-RJA-JJM Document 372 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                           Plaintiff,

                                                              DECISION AND ORDER
               v.                                                 19-CR-125-A

CHARLES WASHINGTON,

                           Defendant.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On February 11, 2020, the

Magistrate Judge filed a Report, Recommendation and Order (Dkt. No. 242) that

recommends that defendant Charles Washington’s motion to dismiss Counts 1 and 2 of

the Superseding Indictment (Dkt. No. 161) be denied. Defendant Washington filed

objections to the recommendations and partially appealed a denial of his motion for a

bill of particulars (Dkt. No. 343), the United States responded (Dkt. No. 349), and the

defendant replied (Dkt. No. 369).

       The Court deemed the matter submitted on July 24, 2020. Pursuant to 28 U.S.C.

§ 636(b)(1)(B), the Court must make a de novo determination of those portions of a

report and recommendation to which objections have been made. Upon de novo review

it is hereby

       ORDERED that the motion to dismiss of defendant Washington (Dkt. No. 161) is

denied for the reasons stated in the Report, Recommendation and Order (Dkt. No. 242).

                                            1
      Case 1:19-cr-00125-RJA-JJM Document 372 Filed 07/29/20 Page 2 of 2




The Court has carefully considered the defendant’s objections, and finds them to be

without merit, and it is further

       ORDERED that the Magistrate Judge’s denial of defendant Washington’s motion

for a bill of particulars in the Report, Recommendation and Order (Dkt. No. 242) is

affirmed pursuant to 28 U.S.C. § 636(b)(1)(A) because the denial was neither clearly

erroneous nor contrary to law.

       IT IS SO ORDERED.

                                           s/Richard J. Arcara___________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT


Dated: July 29, 2020




                                            2
